Name: Council Regulation (EEC) No 1175/86 of 21 April 1986 amending Regulation (EEC) No 2918/85 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs, cereals held by the Irish and United Kingdom intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/2 Official Journal of the European Communities 24. 4. 86 COUNCIL REGULATION (EEC) No 1175/86 of 21 April 1986 amending Regulation (EEC) No 2918/85 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs , cereals held by the Irish and United Kingdom intervention agencies Whereas examination of the situation indicated that the request of the Irish authorities should be granted, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 2918/85 (3), as amended by Regulation (EEC) No 1 12/86 (4), provided inter alia for the sale at a fixed price in Ireland of 125 000 tonnes of common wheat and/or barley coming in part from United Kingdom intervention stocks (15 000 tonnes of common wheat, transferred to Ireland) and in part from Irish inter ­ vention stocks ( 110 000 tonnes of common wheat and/or barley) for the purpose of disposal in animal feed before 21 May 1986 ; whereas the same time limit for disposal applies to the quantities of cereals held by the United Kingdom intervention agency and put up for sale in Northern Ireland pursuant to Regulation (EEC) No 2918/85 ; Whereas the implementation of Regulation (EEC) No 2918/85 required the Irish authorities to introduce complex administrative procedures ; whereas the Irish authorities have informed the Commission that the intro ­ duction of those procedures has been delayed precisely because of their complexity ; whereas they are therefore unable to ensure that the 125 000 tonnes of cereals are disposed of in animal fed within the time limit set by the said Regulation ; whereas the time limit should therefore be deferred to 30 June 1986 ; Article 1 Regulation (EEC) No 2918/85 is hereby amended as follows : 1 . in Article 1 (2), ' 21 May 1986' shall be replaced by '30 June 1986' ; 2 . the second paragraph of Article 2 shall be replaced by the following : 'The selling price of the product on removal from intervention storage shall be 25 % less than the inter ­ vention buying-in price for common wheat applied during the month concerned ; however, if removal from intervention storage takes place during June 1986, the price on which the 25 % reduction is made shall be the intervention buying-in price for common wheat applied during May 1986, increased by one monthly increase . The increases and reductions speci ­ fied in Regulation (EEC) No 1 570/77 (3), shall not be applied.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 April 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 280 , 22 . 10 . 1985, p. 1 . (4) OJ No L 17, 23 . 1 . 1986, p. 1 .